Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Copertino, J.), rendered February 10, 2000, convicting him of attempted robbery in the first degree, criminal possession of a weapon in the second degree, attempted robbery in the second degree, assault in the second degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contentions as to the legal sufficiency of the evidence of his identity and guilt of the crimes of assault in the second degree and criminal possession of a weapon in the second degree (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s identity and guilt of all the crimes of which he was convicted.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review (see CPL 470.05 [2]) or without merit. Smith, J.P., Townes, Cozier and Mastro, JJ., concur.